 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         1:06-CR-00342 NONE

12                               Plaintiff,            STIPULATION TO EXTEND TIME FOR
                                                       GOVERNMENT’S RESPONSE TO
13                         v.                          DEFENDANT’S SUPPLEMENTAL MOTION FOR
14   LUKE SCARMAZZO,                                   COMPASSIONATE RELEASE

15                               Defendant.

16

17          The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,

18 and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Luke

19 Scarmazzo, by and through his attorney, Ann McGlenon, hereby stipulate that the government’s

20 response to the defendant’s supplemental motion shall be filed on or before extend the time for the

21 government’s filing of its response to the defendant’s motion until November 1, 2019.

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
 1 The Court previously extended the time for the defendant’s supplemental brief but the order did not

 2 include a date for the government’s response. In light of this extension, the defendant’s reply shall due

 3 May 15, 2020.

 4    Dated: April 9, 2020                                Respectfully,
 5                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                        /s/
                                                          KATHLEEN A. SERVATIUS
 8                                                        Assistant United States Attorney
 9
     Dated: April 9, 2020                           /s/ Ann McGlenon
10                                                  ANN McGLENON, Attorney for Luke Scarmazzo
11
                                                      ORDER
12

13
     IT IS SO ORDERED.
14

15      Dated:    April 13, 2020
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
